
	
		I
		111th CONGRESS
		2d Session
		H. R. 5761
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to expedite the application of the provision prohibiting rescissions of health
		  insurance coverage.
	
	
		1.Expediting application of the
			 prohibition on rescissions of health insurance coverage under
			 PPACASection 1004(b) of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) is
			 amended—
			(1)by striking
			 Rule.—The amendments and inserting
				
					Rule.(1)In
				generalThe
				amendments
					;
				and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Rule for
				rescissions
						(A)In
				generalSection 2712 of the
				Public Health Service Act, as inserted by section 1001(5), shall take effect on
				the date of enactment of this Act.
						(B)Application
				during interim periodIn the case a group health plan or health
				insurance issuer offering group or individual health insurance coverage
				rescinds such plan or coverage with respect to an enrollee, in violation of
				such section 2712 of the Public Health Service Act, during the period beginning
				on March 23, 2010, and ending on the date of the enactment of this
				paragraph—
							(i)the plan or issuer
				shall reinstate such enrollee in the plan or coverage and claims for services
				furnished to such enrollee during such period may be submitted to the plan or
				issuer for reimbursement and treated as if such rescission had not occurred;
				and
							(ii)the plan or
				issuer shall not be subject to any penalty for any such violation occurring
				during such
				period.
							.
			
